368 S.E.2d 452 (1988)
In the Matter of LYNETTE H., a minor child.
No. 8710DC1255.
Court of Appeals of North Carolina.
May 31, 1988.
*454 Atty. Gen. Lacy H. Thornburg by Associate Atty. Gen. Gerald M. Swartzberg, Raleigh, for petitioner-appellant.
Elisabeth P. Clary, Raleigh, for respondent-appellee.
ARNOLD, Judge.
In North Carolina a minor is entitled to the constitutional safeguards of due process in a civil commitment hearing. In re Long, 25 N.C.App. 702, 214 S.E.2d 626, cert. denied, 288 N.C. 241, 217 S.E.2d 665 (1975). This Court stated in Long:
It matters not whether the proceedings be labeled "civil" or "criminal" or whether the subject matter be mental instability or juvenile delinquency. It is the likelihood of involuntary incarceration  whether for punishment as an adult for a crime, rehabilitation as a juvenile for delinquency, or treatment and training as a feeble-minded or mental incompetent  which commands observance of the constitutional safeguards of due process.
Id. at 706, 214 S.E.2d at 628 (quoting Heryford v. Parker, 396 F.2d 393 (10th Cir. 1968)).
Vagueness and uncertainty obviously may void a statute. In re Burrus, 275 N.C. 517, 169 S.E.2d 879 (1969). "A statute which either forbids or requires the doing of an act in terms so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application violates the first essential of due process of law." Id. at 531, 169 S.E.2d at 888. A statute should prescribe boundaries sufficiently distinct for judges to interpret and administer it uniformly. See United States v. Petrillo, 332 U.S. 1, 67 S.Ct. 1538, 91 L.Ed. 1877 (1946).
G.S. 122C-3(21)(ii) defines mental illness when applied to a minor as
[a] mental condition, other than mental retardation alone, that so lessens or impairs the youth's capacity either to develop or exercise age appropriate or age adequate self-control, judgment, or initiative in the conduct of his activities and social relationships as to make it necessary or advisable for him to be under *455 treatment, care, supervision, guidance, or control.
A finding of mental illness under the statute justifies commitment of a minor to a mental health facility even though the minor objects. G.S. 122C-3(21)(ii) can be read so that any minor who fails to exercise "age appropriate initiative" in his "activities and social relationships" so as to make it "advisable" for him to receive "guidance" is by definition mentally ill. Under this standard, it appears that very few individuals escape mental illness during their teenage years.
The definition of mental illness in G.S. 122C-3(21)(ii) is clearly susceptible to different interpretations and arbitrary applications. The excessive use of the conjunction "or" compounds the uncertainty inherent in the statute, and the terms "age appropriate" and "age adequate" are subject to varying explanations. The statute fails to prescribe an ascertainable standard to enable judges to interpret it and administer it uniformly. Accordingly, G.S. 122C-3(21)(ii) is unconstitutionally vague and cannot stand.
Petitioners argue that G.S. 122C-3(21)(ii) is capable of being understood and objectively applied with the help of medical experts. Petitioners rely on In re Salem, 31 N.C.App. 57, 228 S.E.2d 649 (1976), in support of their argument. In Salem, this Court upheld the constitutionality of the following definition of mental illness:
The words "mental illness" shall mean an illness which so lessens the capacity of the person to use his customary self-control, judgment, and discretion in the conduct of his affairs, and social relations as to make it necessary or advisable for him to be under treatment, care, supervision, guidance, or control. G.S. 122-36(d).
The Court stated in Salem that the definition of mental illness contained in G.S. 122-36(d) was capable of being understood and applied with the help of medical experts.
The definition of mental illness construed in Salem differs from the definition of mental illness at issue in the present case. The terms "age appropriate" and "age adequate" are not found in the statute construed in Salem. The conjunction "or" is not as extensively used in the Salem statute to indicate alternative standards for determining the existence of mental illness. Moreover, the definition of mental illness in Salem required an additional finding of imminent danger to self or others in order to result in involuntary commitment.
The definition of mental illness in G.S. 122C-3(21)(ii) is unconstitutionally vague and is not capable of uniform understanding and application even with the help of medical experts.
The trial court applied the adult standard for involuntary commitment under G.S. 122C-268(j) to respondent. G.S. 122C-268(j) states:
To support an inpatient commitment order, the court shall find by clear, cogent, and convincing evidence that the respondent is mentally ill and dangerous to himself or others or is mentally retarded and, because of an accompanying behavior disorder, is dangerous to others. The court shall record the facts that support its finding.
Respondent, the trial court found, did not fall within the criteria for involuntary commitment as an adult. The definition of mental illness as applied to an adult, found in G.S. 122C-3(21)(i), differs from the definition of mental illness as applied to a minor. Furthermore, the adult standard for involuntary commitment requires a finding of dangerousness to self or others.
The trial court properly applied the adult standard for involuntary commitment after finding G.S. 122C-3(21)(ii) void for vagueness. Evidence supports the trial court's findings of fact, and the facts support the conclusion that respondent could not be involuntarily committed to a mental health facility. See In re Frick, 49 N.C.App. 273, 271 S.E.2d 84 (1980). The order of the trial court is
Affirmed.
ORR and GREENE, JJ., concur.